Case: 15-50274      Document: 00513335318         Page: 1    Date Filed: 01/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-50274                                   FILED
                                  Summary Calendar                           January 8, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NORBERTO MORALES-CHAVEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:15-CR-37


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Norberto Morales-Chavez (Morales) appeals the 12-month within-
guidelines consecutive sentence imposed by the district court following its
revocation of his prior three-year term of supervised release. Morales argues
that his sentence is substantively unreasonable because it is greater than
necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a). Specifically,
he contends that the policy statements in Chapter Seven of the Sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50274      Document: 00513335318     Page: 2   Date Filed: 01/08/2016


                                   No. 15-50274

Guidelines lack an empirical basis, overstate the seriousness of his supervised
release violation, fail to provide just punishment, and undermine respect for
the law. Morales further argues that his sentence exceeds what is necessary
to punish him for his breach of trust. Finally, he asserts that his sentence fails
to reflect his personal circumstances, namely, his age, family background,
employment history, mitigating circumstances surrounding his previous
kidnapping conviction, and his benign motive for returning to the United
States.
      Although Morales contends that revocation sentences should be
reviewed for reasonableness pursuant to United States v. Booker, 543 U.S. 220
(2005), this court generally reviews challenges to revocation sentences under
the plainly unreasonable standard, United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011). Because Morales’s revocation sentence is within the applicable
guidelines range established by the policy statements and consistent with the
policy statements’ advice regarding the imposition of consecutive sentences, it
is entitled to a presumption of reasonableness. See United States v. Lopez-
Velasquez, 526 F.3d 804, 809 (5th Cir. 2008); United States v. Candia, 454 F.3d
468, 471 (5th Cir. 2006).
          Morales’s assertion that consecutive revocation sentences should not be
afforded a presumption of reasonableness because the policy statements lack
an empirical basis is foreclosed. See id.; United States v. Mondragon-Santiago,
564 F.3d 357, 366 (5th Cir. 2009). Morales’s remaining challenges to his
revocation sentence are nothing more than a disagreement with the policy
statements and the district court’s weighing of the § 3553(a) factors, which is
insufficient to overcome the presumption. See United States v. Alvarado, 691
F.3d 592, 597 (5th Cir. 2012); United States v. Cooks, 589 F.3d 173, 186 (5th




                                         2
    Case: 15-50274   Document: 00513335318     Page: 3   Date Filed: 01/08/2016


                                No. 15-50274

Cir. 2009).   Accordingly, Morales has failed to show that his revocation
sentence is plainly unreasonable. See Miller, 634 F.3d at 843.
      AFFIRMED.




                                      3